DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaGree (US 8641585).


    PNG
    media_image1.png
    425
    614
    media_image1.png
    Greyscale

LaGree teaches regarding claim:

1. An exercise machine, comprising: a frame (frame of FIG 1) having a first end (end A with handles 32) and a second end (end E with handles 34); a carriage movably positioned upon the frame (carriage 24), wherein the carriage is comprised of an upper surface (as seen in FIG 1), a first end (end C near handles 30), and a second end opposite of the first end of the carriage (end D opposite handles 30), wherein the first end of the carriage is closer than the second end of the carriage to the first end of the frame (as seen in FIG 1); a plurality of springs adapted to be connected to the carriage to apply a bias force upon the carriage (springs 154 of FIG 10); a first stationary end platform (26 near end A) connected to the frame and positioned near the first end of the frame (as seen in FIG 1), wherein the first stationary end platform includes an upper surface (as seen in FIG 1); and a second stationary end platform connected to the frame and positioned near the second end of the frame (26 near end E), wherein the second stationary end platform includes an upper surface (as seen in FIG 1); wherein the first stationary end platform is comprised of an inner end (B), an outer end (A) opposite of the inner end of the first stationary end platform (as seen in FIG 1), a first side extending between the inner end and the outer end of the first stationary end platform, and a second side extending between the inner end and the outer end of the first stationary end platform, wherein the second side of the first stationary end platform is opposite of the first side of the first stationary end platform (left and right sides of the 26 at end A as seen in FIG 1), wherein the inner end of the first stationary end platform is closer to the first end of the carriage than the outer end of the first stationary end platform (as seen in FIG 1); wherein the first stationary end platform includes a first handle, wherein the first handle is between the inner end of the first stationary end platform and the outer end of the first stationary end platform, wherein the first handle is between the first side of the first stationary end platform and the second side of the first stationary end platform, wherein the first handle is closer to the first side of the first stationary end platform than the second side of the first stationary end platform; wherein the first stationary end platform includes a second handle, wherein the second handle is between the inner end of the first stationary end platform and the outer end of the first stationary end platform, wherein the second handle is between the first side of the first stationary end platform and the second side of the first stationary end platform, wherein the second handle is closer to the second side of the first stationary end platform than the first side of the first stationary end platform (handles 32a and 32b arranged as claimed as seen in FIG 1; alternatively, handles G, also arranged as claimed relative to the first platform as seen in FIGs 1 and 4). 

4. The exercise machine of claim 1, wherein the first handle and the second handle are aligned transverse with respect to a longitudinal axis of the frame (the 32s are aligned transverse relative to the long axis of the frame in as much as applicant has shown the same).

5. The exercise machine of claim 1, wherein the first handle mirrors the second handle (along the long axis as seen in FIG 1).

6. The exercise machine of claim 1, wherein the first handle is a laterally projecting structure extending inwardly from the first side of the first stationary end platform, and wherein the second handle is a laterally projecting structure extending inwardly from the second side of the first stationary end platform (handles G as seen in FIG 1)

12. The exercise machine of claim 1, wherein the first handle and the second handle are each tapered (the 32s are rounded/tapered at each end as seen in FIG 1).

13. The exercise machine of claim 12, wherein the first handle and the second handle each taper to an interior portion thereof (the inner portion of each handle 32 is rounded/tapered as seen in FIG 1).

14. The exercise machine of claim 1, wherein the first handle has a first upper surface and the second handle has a second upper surface, wherein the first upper surface and the second upper surface are flat (wherein handles 32 are considered to comprise the cutouts 32 and the portion of the upper platform indicated at F, in a manner similar to applicant’s own invention; in this interpretation, the portion of the handles indicated at F are flat as seen in FIG 1).

15. The exercise machine of claim 14, wherein the first upper surface, the second upper surface and the upper surface of the first stationary end platform are all on a common plane (as seen in FIG 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaGree.

LaGree teaches regarding claim: 2. The exercise machine of claim 1, but does not specifically teach the above wherein the first handle and the second handle are centrally positioned between the inner end of the first stationary end platform and the outer end of the first stationary end platform. The Office holds it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handles of LaGree and make them centrally positioned as a matter of obvious design choice. Applicant places no criticality on the positioning of the handles and it is reasonable to expect the device of LaGree to operate normally regardless of the exact location of the handles. Further, centrally locating the handles would permit users of shorter stature to more easily use the device of LaGree. 

LaGree teaches, as modified above: Claim 3. The exercise machine of claim 2, wherein the first handle and the second handle are aligned transverse with respect to a longitudinal axis of the frame (as seen in FIG 1 and discussed above).

Allowable Subject Matter
Claims 16-20 allowed.
Claims 7-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784